







Plan #3000/103000




















Summary Plan Description










Pentegra Defined Benefit Plan
For Financial Institutions
 
as adopted by:
FEDERAL HOME LOAN BANK OF PITTSBURGH






July 1, 2012

























--------------------------------------------------------------------------------







Important Notice




This booklet contains a summary of your plan rights and benefits under the
Federal Home Loan Bank of Pittsburgh Plan. If you have difficulty understanding
any part of this booklet, contact your Human Resources Officer at his/her
office: 412-288-3498.




Aviso Importante


Este folleto contiene un resumen de los derechos y beneficios bajo el Plan de
Federal Home Loan Bank of Pittsburgh. Si tiene dificultad para entender
cualquier parte de este folleto, comuniquese con el Oficial De Recursos Humanos
en su oficina: 412-288-3498.







--------------------------------------------------------------------------------



























TO OUR MEMBERS:


We are pleased to present your Summary Plan Description. This Summary has been
prepared to help you understand the retirement plan which is provided by the
Federal Home Loan Bank of Pittsburgh through its participation in the Pentegra
Defined Benefit Plan for Financial Institutions (formerly known as the Financial
Institutions Retirement Fund) (the "Pentegra DB Plan").


The Pentegra DB Plan is a large, non-profit, tax-exempt pension trust which was
created in 1943. It is administered by a professional staff under the direction
of a Board of Directors comprised of presidents of Federal Home Loan Banks and
officers of various participating employers.


The Pentegra DB Plan enables financial institutions and other organizations
serving them to provide for the security of their employees. It invests the
contributions made to it and, under its Comprehensive Retirement Program (a
defined benefit pension Plan), it pays out retirement, disability and death
benefits.


This Summary highlights the main benefit features of your retirement plan. The
Pentegra DB Plan Regulations contain the governing provisions and should be
consulted as official text in all cases. If there is any conflict between this
Summary Plan Description and the Pentegra DB Plan's Regulations, the Pentegra DB
Plan's Regulations will control. Either your employer or the Pentegra DB Plan
will provide you with a copy of the Regulations at your request.


Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.






Board of Directors    
Pentegra Defined Benefit Plan for
Financial Institutions





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


Employee Eligibility     1
Service and Salary     2
- Benefit Service     2
- Vesting Service     2
- Salary     2
Vesting     3
Retirement Benefits    4
- General    4
- Normal Retirement (if you were hired prior to January 1, 2008)    4
- Late Retirement (if you were hired prior to January 1, 2008)    4
- Normal Retirement (if you were hired on or after January 1, 2008)    5
- Late Retirement (if you were hired on or after January 1, 2008)    5
- Early Retirement (if you were hired prior to January 1, 2008)    6
- Early Retirement (if you were hired on or after January 1, 2008)    7
- Disability Retirement (Applicable to all Members)    8
- Retirement Adjustment Payment (if you were hired prior to January 1,
2008)    9
Death Benefit    10
- Death Benefit in Active Service (Applicable to all Members)    10
- Death Benefit in Retirement (if you were hired prior to January 1, 2008)    10
- Death Benefit in Retirement (if you were hired on or after January 1,
2008)    11
Optional Forms of Retirement Benefit     12
Direct Rollovers    12
Automatic Cash-Out of Benefits    12
Paying for Your Benefits     13
Your Personal Annual Statement     13
Reinstatement of Membership and Service     14
Leaves of Absence     15
Limitations on Benefits     16
Insurance of Benefits     17
Disputed Claims Procedure     17
Qualified Domestic Relations Orders ("QDROs")    18
Statement of ERISA Rights     19
- Receive Information About Your Plan and Benefits    19
- Prudent Actions by Plan Fiduciaries    19
- Enforce Your Rights    19
- Assistance with Your Questions    20
Other Plan Information     21








--------------------------------------------------------------------------------






EMPLOYEE ELIGIBILITY


You will become a Member when eligible and will be enrolled by your employer at
that time. You will be eligible for membership in the Plan on the first day of
the month following satisfaction of your Plan’s waiting period, if any. Your
Plan’s current waiting period is:


Six (6) months of service


If you are expected to complete 1,000 hours of service in the 12 consecutive
months following your enrollment date, you will be enrolled as an active Member
and, as such, will be entitled to all the benefits described in this Summary. If
you are not expected to complete 1,000 hours of service in this 12 consecutive
month period, you will be enrolled as an inactive Member and, as such, will not
accrue or be entitled to any retirement or death benefits. Subsequently, you
will be active or inactive depending on whether or not you complete 1,000 hours
of service in each calendar year.


In counting hours, you will be credited with an hour of service for every hour
for which you have a right to be paid. This includes vacation, sick leave, jury
duty, etc., and any hours for which back pay may be due.


If you are in one of the following employee classes, then you may not
participate in this Plan:


•
Employees who are compensated on an hourly basis.


1



--------------------------------------------------------------------------------






SERVICE AND SALARY


Your benefits are based on your Benefit Service and Salary. The period of
Benefit Service is the number of years and months of employment upon which
benefits are determined under the Plan.


Benefit Service includes:


Prior Service ‑ any or all employment prior to the date your employer joined the
Pentegra DB Plan for which your employer has purchased credit.


plus


Membership Service (or future service) ‑ period of employment as an active
Member (see Page 1) from enrollment to retirement, death or other termination.


For example, suppose you were hired by your employer at age 35. Then 10 years
later, when you are age 45, your employer joined the Pentegra DB Plan and
purchased credit for your 10 years of prior service. After 20 years of
membership service you will reach the Plan’s normal retirement age (65) and will
then have 30 years of Benefit Service:


Prior Service
10 Years


+
+


Membership Service
20 Years


=
=


Benefit Service
30 Years



The easy way to approximate how much Benefit Service you would have upon
retirement at age 65 is to subtract from 65 whatever age you were when your
Benefit Service began.


Vesting Service is the period used to determine whether or not you are vested
and eligible for early retirement. It is your period of employment measured from
the first day of the month in which you were hired (but not before the earliest
date your employer provided credit under any pension plan) to the last day of
the month in which you terminate employment. (Refer to Page 3 describing
Vesting.)


Salary is your basic annual Salary rate as of each January 1st, excluding
special payments such as overtime, bonuses, or commissions. Changes in your
basic annual Salary rate which occur during the calendar year are not
recognized.


For the 2012 calendar year, only Salary earned up to $250,000 can be considered
in determining your accrued benefit under this Plan.



2



--------------------------------------------------------------------------------






VESTING


"Vested" means that you have a nonforfeitable right to a retirement benefit
which you will not lose if you terminate your employment. You will become vested
in accordance with the following schedule:


Completed Years
of Employment


Vested
Percentage
Less than 5
5 or more
0
100%



Upon reaching the age of 65, you are automatically 100% vested, regardless of
the number of years of employment you have completed.


If you terminate service after becoming fully vested, you are entitled to
receive a retirement benefit (see the “Retirement Benefits” section). If, for
example, you are 100% vested upon termination of employment, you would be
entitled to a retirement allowance at age 65 equal to 100% of the allowance
accrued to your termination date. If you are not vested at termination, you will
not be entitled to any retirement benefit.


NOTE: See Reinstatement of Membership and Service explained later.



3



--------------------------------------------------------------------------------






RETIREMENT BENEFITS


General:


The regular form of all retirement benefits provides a retirement allowance,
(see normal, early, and disability retirement formulas) plus a retirement death
benefit (explained later). Instead of choosing the regular form, you may select
one of the optional forms as described in the "Optional Forms of Retirement
Benefit" section of this Summary.


All retirement allowances are in addition to Social Security, and are payable in
monthly installments for life. In addition, all retirement allowances must begin
as of April 1st of the calendar year following the later of (i) the calendar
year in which you reach age 701/2, or (ii) the calendar year in which you retire
("Required Beginning Date"). However, if you are a 5% owner, your Required
Beginning Date is April 1st of the calendar year following the calendar year in
which you reach age 701/2, even if you are still working.


Normal Retirement (if you were hired prior to January 1, 2008):


Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:






2% X


Years of
Benefit
Service






X


High-3
Average
Salary






=


Regular
Annual
Allowance



Example: You had 30 years of benefit service at termination of employment and
your average annual salary for the three (3) consecutive years of highest salary
during benefit service ("High-3 Average Salary") was $40,000. Your annual
retirement allowance would be:










2% X
Years of
Benefit
 Service 


30 yrs. (=60%)








 X
High-3
Average
Salary


$40,000








 =
Regular
Annual
Allowance


$24,000



If you do not continue in your employer's service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date.


Late Retirement:


If you continue in employment beyond the Plan’s normal retirement age (65), you
will receive a benefit determined under the employer's benefit formula based on
Salary and Benefit Service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at age
(65) actuarially increased.


NOTE: Special rules apply if you have reached age 65 prior to July 1, 1988 and
continued in employment beyond that date.



4



--------------------------------------------------------------------------------






Normal Retirement (if you were hired on or after January 1, 2008):


Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:






   1.5% X


Years of
Benefit
Service






X


High-5
Average
Salary






=


Regular
Annual
Allowance



Example: You had 30 years of benefit service at termination of employment and
your average annual salary for the five (5) consecutive years of highest salary
during benefit service ("High-5 Average Salary") was $40,000. Your annual
retirement allowance would be:






    


   1.5% X
Years of
Benefit
             Service  


30 yrs. (=45%)








X
High-5
Average
            Salary


$40,000








=
Regular
Annual
Allowance


$18,000



If you do not continue in your employer's service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date.


Late Retirement:


If you continue in employment beyond the Plan’s normal retirement age (65), you
will receive a benefit determined under the employer's benefit formula based on
Salary and Benefit Service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at age
(65) actuarially increased.


































































Early Retirement (if you were hired prior to January 1, 2008):

5



--------------------------------------------------------------------------------






If you leave your employer prior to age 65, after having become fully vested
(see Page 3), you will be entitled to an early retirement benefit. The
retirement allowance payable at age 65 is equal to the vested amount of the
normal retirement allowance accrued to your termination date.


For employees hired prior to January 1, 2008, payment may begin as early as age
45, in which case the allowance otherwise payable at age 65 is reduced by
applying an early retirement factor based on your age when payments begin (see
below). Payment may also be deferred to any time up to your Required Beginning
Date, in which case the retirement allowance payable at age 65 will be increased
actuarially.


Example: You terminate employment at age 61 after 26 years of benefit service
(rather than at age 65 after 30 years), and your High-3 Average Salary over such
a period is $40,000. Your annual retirement allowance commencing at age 65 would
be:


 
 
Years of
Benefit
        Service
 
High-3
Average
     Salary
 
Regular Annual
Allowance Payable
          At Age 65


2%


X


26 yrs. (= 52%)


X


$40,000


=


$20,800



If, on the other hand, you elected to have your retirement allowance commence
immediately, the allowance payable at age 65 would be reduced by 3% for each
year you are under age 65, as follows:


Annual
Allowance
Payable at Age 65
 
Early
Retirement
Factor (Age 61)
 
Regular Annual
Allowance Payable
Immediately (Age 61)


$20,800


X


88%


=


$18,304



NOTE: 88% is the early retirement factor at age 61. The reduction in allowance
takes into account that the allowance to a younger person will probably be
payable for a longer period of time. The other early retirement factors are:




Age When Allowance
Begins






Factor


Age When Allowance
Begins






Factor


Age When Allowance
Begins






Factor


45
46
47
48
49
50
51


40%
43%
46%
49%
52%
55%
58%


52
53
54
55
56
57
58


61%
64%
67%
70%
73%
76%
79%


59
60
61
62
63
64
65


82%
85%
88%
91%
94%
97%
100%



(Interpolation is made to the nearest month.)



6



--------------------------------------------------------------------------------






Early Retirement (if you were hired on or after January 1, 2008):


If you leave your employer prior to age 65, after having become fully vested
(see Page 3), you will be entitled to an early retirement benefit. The
retirement allowance payable at age 65 is equal to the vested amount of the
normal retirement allowance accrued to your termination date.


For employees hired on or after January 1, 2008, payment may begin as early as
age 55, in which case the allowance otherwise payable at age 65 is reduced by
applying an early retirement factor based on your age when payments begin (see
below). Payment may also be deferred to any time up to your Required Beginning
Date, in which case the retirement allowance payable at age 65 will be increased
actuarially.


Example: You terminate employment at age 61 after 26 years of benefit service
(rather than at age 65 after 30 years), and your High-5 Average Salary over such
a period is $40,000. Your annual retirement allowance commencing at age 65 would
be:












1.5%










X


Years of
Benefit
         Service


26 yrs. (=39%)










X


High-5
Average
       Salary   


$40,000










=


Regular
Annual
Allowance


$15,600



If, on the other hand, the member elected to have his retirement allowance
commence immediately, the allowance payable at age 65 would be reduced as
follows:




Annual Allowance Payable at 65


$15,600










X


Early
Retirement Factor
  (Age 61)
  
76%










X


Regular Annual Allowance Payable
Immediately (Age 61)


$11,856



NOTE: The reduction in allowance takes into account that the allowance to a
younger person will probably be payable for a longer period of time. The factor
is calculated by subtracting 6% for each year between ages 60 and 65 and 4% for
each year between ages 55 and 59, as noted in the following table:




Age When Allowance
Begins






Factor


Age When Allowance
   Begins






Factor
 
 


55
56
57
58
59




50%
54%
58%
62%
66%




60
61
62
63
64
65




70%
76%
82%
88%
94%
    100%


 
 

(Interpolation is made to the nearest month.)



7



--------------------------------------------------------------------------------






Disability Retirement (Applicable to all Members):


If, after completing one year of membership service or having been credited with
five (5) years of Benefit Service (not counting service during a leave of
absence) but before reaching age 65, you have to stop working because of a
disability, you may be entitled to a disability retirement benefit. First, you
must file an application with the Pentegra DB Plan within 13 months after the
date you had to stop working. Second, you must satisfy either Test A or B below:


Test A - Certification by doctors designated by the Pentegra DB Plan that your
disability (i) prevents you from doing the kind of work for which you are fitted
or trained, and (ii) is expected to last at least 12 months from the date you
had to stop working or to result in death.


or


Test B - Proof that you are eligible for disability insurance benefits under
Title II of the Federal Social Security Act.


Generally, the annual disability retirement allowance is payable immediately,
and is the higher of (i) an amount equal to the normal retirement allowance
accrued to your termination date, or (ii) 30% of average annual Salary for the
five (5) highest paid consecutive years of Benefit Service ("High-5 Average
Salary"). However, it cannot be more than what your normal retirement allowance
would have been if you had stayed in service to age 65. The disability allowance
described in this paragraph is only payable up to when you reach normal
retirement age (65). After you attain normal retirement age (65), the normal
benefit formula allowed under this plan will apply. You will, however, be
allowed to choose a different optional form of payment based on your accrued
benefit calculated at the disability retirement effective date.


You may be required to provide evidence, as often as annually, that you continue
to be disabled.


NOTE: Notwithstanding the foregoing, if you are on a medical leave of absence
which directly results in a subsequent disability, you may be entitled to a
disability benefit.

8



--------------------------------------------------------------------------------






Retirement Adjustment Payment (if you were hired prior to January 1, 2008):


If you retire after age 55 (whether normal, early or disability retirement), you
will be entitled to a one-time Retirement Adjustment Payment. Please note that
under the provisions of the plan, you are deemed to be retired upon your
termination of employment with a deferred vested benefit. The Retirement
Adjustment Payment is a single lump sum equal to three months' regular
retirement allowance payable when your allowance begins.


To illustrate, the annual allowance upon normal retirement would be calculated
as shown on Page 4. Assume the annual retirement allowance was $12,000, and then
in addition to such allowance, you would receive a Retirement Adjustment Payment
as follows:


Regular
Annual
Allowance


$12,000








 
÷










12










=










$1,000 (per month) X 3 =


Retirement
Adjustment
     Payment


$3,000



NOTE: Retirement Adjustment Payment only applies if you were enrolled in the
Plan prior to July 1, 1983.







9



--------------------------------------------------------------------------------








DEATH BENEFIT


In Active Service (Applicable to all Members):


If you are vested and die in active service, your beneficiary would be entitled
to a lump sum death benefit equal to 100% of your last 12 months' Salary, plus
an additional 10% of such Salary for each year of Benefit Service until a
maximum of 300% of such Salary is reached for 20 or more years, plus a refund of
your own contributions, if any, with interest.


Example: You die after 15 years of Benefit Service and your last 12 months'
Salary is $40,000. Your beneficiary would get:










Last 12 Months
           Salary






Lump Sum
Death Benefit


250%


X


$40,000


=


$100,000



Either you or your beneficiary may elect to have your benefit or the retirement
death benefit described below paid in the form of installments over a period of
up to 10 years or a lifetime annuity.


If you die after becoming eligible for early retirement, your beneficiary would
receive the higher of (i) the active service death benefit described above, or
(ii) the retirement death benefit described below (as if you had retired on the
first day of the month in which you died).




In Retirement: (if you were hired prior to January 1, 2008):


The regular form of all retirement benefits (normal, early or disability)
includes not only a retirement allowance, but also a lump sum retirement death
benefit which is 12 times the annual retirement allowance less the sum of such
allowance payments made before death. Please note that this death benefit does
not apply in the event you elect to receive your benefit under one of the
“Optional Forms of Retirement Benefit” (see Page 12) in lieu of the regular
form.


Example: You die two (2) years after retirement. Your regular annual retirement
allowance was $10,000. Your death benefit is illustrated below:


Annual
Retirement
Allowance
 
 
 
Initial Death
Benefit At
Retirement
 
Allowance
Payments
For 2 Years
 


Lump Sum
Death Benefit


$10,000


X


12


=


$120,000


less


$20,000


=


$100,000



All retirement allowances continue for life, even though under the regular form
there would be no death benefit payable after 12 years.


NOTE: If you should die before your allowance payments start (as in the case of
an early or normal retiree with deferred allowance), the death benefit would be
12 times the regular annual allowance which would have been payable had your
allowance commenced as of the first day of the month in which you died.







10



--------------------------------------------------------------------------------










In Retirement: (if you were hired on or after January 1, 2008):


The regular form of all retirement benefits (normal, early or disability) is
guaranteed for life, but not less than 120 monthly installments. If you die
before 120 monthly installments have been paid, your beneficiary would be
entitled to the commuted value of such unpaid installments paid in a lump sum.
Either you or your beneficiary may elect to have this benefit paid in the form
of installments.


Example: You retire with a monthly allowance of $500 and should die after
receiving payments for 20 months’, the commuted value of the 100 remaining
monthly installments (120 minus 20) will be paid to your beneficiary. Commuted
value is the present amount that would be sufficient, taking into account
interest earned, to pay a series of future payments. Therefore, the amount of
this death benefit would be something less than 100 times the $500 monthly
allowance because these payments would have been paid to you in the future over
100 months.


NOTE: If you should die before your allowance payments start (as in the case of
an early retiree or normal retiree who has deferred payment), the death benefit
would be equal to the commuted value of 120 monthly retirement allowance
installments, which would have been payable had your allowance commenced on the
first day of the month in which you die.



















11



--------------------------------------------------------------------------------






OPTIONAL FORMS OF RETIREMENT BENEFIT


At any time before your retirement allowance begins, you may elect to convert
your regular retirement allowance and death benefit (described previously) to an
optional form of benefit. The amount of each Option in which you are interested
will be determined and communicated to you at retirement.


These Options are:


1 -
A higher allowance payable for life and no further benefit upon death.



2 -
A joint and survivor allowance which would continue at the rate of 100% to your
contingent annuitant if he or she survives you. If both you and your contingent
annuitant die before 120 monthly installments have been paid, the commuted value
of such unpaid installments would be paid in a lump sum to your beneficiary.



3 -
A joint and survivor allowance which would continue at the rate of 75% to your
contingent annuitant if he or she survives you.



4 -
A joint and survivor allowance which would continue at the rate of 50% to your
contingent annuitant if he or she survives you.



5 -
A revised retirement allowance during your life with some other benefit payable
upon your death, subject to certain limitations and approval of the Pentegra DB
Plan.



6 -
A single lump sum settlement in lieu of any monthly allowance and death benefit.
If you were hired prior to January 1, 2008, this Option may be elected if you
retire after reaching age 45 (age 55 if you were hired on or after January 1,
2008) or if you are an early retiree and defer commencement of your benefit
until age 45 or 55, whichever applies. The election of this Option requires
written consent of your spouse, if any.



7 -
A partial lump sum settlement equal to 25%, 50% or 75% of the total benefit and
a monthly allowance for the remainder of the benefit which must commence at the
time of the partial lump sum settlement. If you were hired prior to January 1,
2008, this Option may be elected if you retire after reaching age 45 (age 55 if
you were hired on or after January 1, 2008) or if you are an early retiree and
defer commencement of your benefit until age 45 or 55, whichever applies. The
election of this option requires written consent of your spouse, if any.



NOTE: If you die while in retirement or while eligible for early retirement, and
you are (i) survived by a spouse, and (ii) have not made any election with
respect to your death benefit or retirement benefit, the death benefit will be
paid to the surviving spouse in an amount equal to a lifetime annuity of at
least 50% of your allowance had you elected Option 4 above. This benefit may be
paid in the form of a lump sum or in installments of equivalent value.


DIRECT ROLLOVERS


If you select payment option numbers 6 or 7 above, you may request that a direct
rollover of all or a portion of the distribution be made to either an Individual
Retirement Account (IRA) or another qualified plan, which is willing to accept
the transfer of assets and is permissible under the Pentegra DB Plan. A direct
rollover will result in no tax being due until you withdraw the funds from the
IRA or other qualified plan. Under certain circumstances, all or a portion of
the amount to be distributed may not qualify for a direct rollover. For example,
a distribution of less than $200 will not be eligible for a direct rollover. If
you elect to receive the distribution, rather than request a direct rollover,
then 20% of the distribution amount will be withheld for federal income tax
purposes.


AUTOMATIC CASH-OUT OF BENEFITS


If the present value of your vested accrued benefit is $1,000 or less when you
terminate employment, you will be “cashed-out”. Your distribution will be paid
as soon as practicable after complying with the applicable federal income tax
withholding laws. Distribution of amounts greater than $1,000 will only be made
with your consent.

12



--------------------------------------------------------------------------------






PAYING FOR YOUR BENEFITS


All contributions made to the Plan on your behalf are actuarially determined.
Your employer has elected to pay the full cost of your benefits. You, as an
employee, do not contribute while on the "non-contributory basis."


Special Note to any Member who has "Accumulated Contributions" with the Pentegra
DB Plan:


If you made personal contributions to the Pentegra DB Plan while your present or
previous employer was on the contributory basis and if those contributions have
not been refunded to you, you are fully vested in the value of such
contributions plus interest ("accumulated contributions"). This means that if
you terminate employment, you may request a refund of such accumulated
contributions. If you terminate before becoming fully vested in a retirement
benefit, the refund will be in lieu of all other benefits. If you terminate
after becoming fully vested in an early or normal retirement benefit (refer to
Page 3 describing Vesting), the refund will be in lieu of that portion of your
retirement benefit which is attributable to your accumulated contributions. The
remaining portion, attributable to your employer's contributions, will be
payable as a reduced retirement benefit.


YOUR PERSONAL ANNUAL STATEMENT
(Keeping You Informed)


Your accumulated contributions will be shown on your Personal Annual Statement
(see below).


Every year the Pentegra DB Plan prepares a Personal Annual Statement for each
Member. This statement shows as of each January 1st your periods of accrued
Vesting Service and Benefit Service, and the status of your retirement and death
benefits. These statements are sent to your employer for distribution in or
about the following month of March.

13



--------------------------------------------------------------------------------




REINSTATEMENT OF MEMBERSHIP AND SERVICE


If you leave employment before becoming vested (see Page 3), but become
reemployed by the same or another employer participating in this Program, you
will be reenrolled immediately.


If the period of your break in service (i.e., the period between your
termination and reemployment) was not longer than 60 months, your previous
Vesting Service will be reinstated upon your reemployment. If your break in
service was not longer than 12 consecutive months, your previous Vesting Service
will be reinstated upon your reemployment. In addition, you will also receive
Vesting Service credit for the period of your break. If the period of your break
in service exceeded 60 months but was not longer than the period of your Vesting
Service before becoming vested, your previous Vesting Service will be reinstated
upon your reemployment. If the period of your break in service was equal to or
exceeded the greater of 60 consecutive months or your previous Vesting Service,
upon reemployment you will be treated as a new employee upon reemployment. In
other words, no prior Vesting Service will be credited to you.


The following chart should assist you in understanding your options:


Length of Break in Service for a Non-Vested Member
Vesting Service Prior to the Break in Service
Period of the Break in Service
 
 
 
Less than 60 consecutive months
Will be reinstated upon your reemployment.


Credit will not be given for the period of break in service.


Less than 12 consecutive months
Will be reinstated upon your reemployment.


Credit will be given for the period of the break in service.


More than 60 consecutive months, but not more than total Vesting Service up to
the break in service


Will be reinstated upon your reemployment.


Credit will not be given for the period of the break in service.


More than the greater of:


a) 60 consecutive months; or


b) Total Vesting Service prior to the break in service
Will NOT be reinstated upon your reemployment.


Credit will not be given for the period of break in service.


Upon reemployment, you will be considered a new employee.



Upon reinstatement of your Vesting Service, your previous Benefit Service will
also be reinstated if you repay within five years of your reemployment (or the
date you incurred a break in service of at least 60 months) any accumulated
contributions which were refunded to you with interest to the date of such
repayment.


For example, if you terminated service and had completed one year (i.e., 12
months) of Vesting Service, you would not be vested in a retirement benefit and
would be entitled only to a refund of your own contributions, if any, plus
interest. However, if you returned to service with any participating employer
within 60 months, your previous Vesting Service would be reinstated and your
previous Benefit Service would also be reinstated if you repaid with interest
any contributions that had been refunded to you.


If you leave employment with a vested benefit, commence receiving benefits, and
then are reemployed as an active Member by a participating employer, you will be
reenrolled immediately and given the option (within six months following
reemployment as an active Member) to make an irrevocable election to continue to
receive the payment of your Retirement Allowance or to suspend the payment until
subsequent termination of service. If no election is made, the payment of your
Retirement Allowance will continue in the form of payment previously chosen.
Upon your subsequent retirement, your retirement benefit will be based upon your
Benefit Service before and after your prior retirement and your Salary during
that service, but will be actuarially reduced for any such benefit already paid.

14



--------------------------------------------------------------------------------






LEAVES OF ABSENCE


There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.


Type 1
You will be granted Non-military leave for up to one year during which all
contributions continue. Both Vesting Service and Benefit Service continue to
accrue during this leave.



Type 1-A
You will be granted Military leave if you are subject to qualified military
service pursuant to an involuntary military call-up in the Reserves of the U.S.
Armed Services. During this leave, contributions continue to be made. In
addition, Vesting Service and Benefit Service continue to accrue. To qualify for
benefits under Type 1-A, you must return to the service of your employer within
90 days of your discharge from military service.



Type 2
You will be granted Non-military leave for up to one year during which all
contributions are discontinued. During this leave, Vesting Service continues to
accrue, but Benefit Service does not. The accrual of Benefit Service will resume
when your leave terminates and your contributions resume.



Type 3
You will be granted Military leave during which all contributions are
discontinued. During this leave, Vesting Service continues to accrue, but
Benefit Service generally does not. The accrual of Benefit Service will resume
when your leave terminates and your contributions resume.



The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.




Type of Leave


Duration


Contributions
Vesting
Service
Benefit
Service


NON-MILITARY LEAVE:
 
 
 
 
1
Up to one year
Will continue to be made


Will continue to accrue
Will continue to accrue
2
Up to one year
Will be discontinued
Will continue to accrue
Will not continue to accrue


MILITARY LEAVE:


 
 
 
 
1-A
Can vary
Will continue to be made


Will continue to accrue
Will continue to accrue
3
Can vary
Will be discontinued


Will continue to accrue
Will not continue to accrue



Any benefit for which you are otherwise eligible may become payable during a
Type 1 leave. However, no benefit, other than the refund of your contributions,
if any, is payable on account of your disability or death incurred during a Type
2 leave, except that if you are eligible for early retirement and die during
such leave, your beneficiary will receive the retirement death benefit described
previously which would have been payable if you had retired on the first day of
the month in which your death occurred.



15



--------------------------------------------------------------------------------






LIMITATIONS OF BENEFITS




•
No benefit is payable by the Pentegra DB Plan unless the required contributions
and application forms have been received by the Plan.



•
Internal Revenue Service (IRS) requirements impose certain limitations on the
amount of benefits that may be paid under this and other qualified retirement
plans. These limitations normally affect only the highest-paid employees and are
subject to adjustment in accordance with IRS regulations. The dollar limit on
annual benefits payable from a defined benefit plan is $195,000 in 2011,and is
$200,000 in 2012, actuarially reduced for benefits commencing before age 62 and
increased for benefits commencing after age 65. If you have less than 10 years
of vesting service or are under age 65 when you retire, or if your employer has
two (2) plans in effect, your benefits are subject to further restrictions.



•
The Pentegra DB Plan, by law cannot recognize annual compensation in excess of a
certain dollar limit. The limit for the 2011 limitation year is $245,000 and
$250,000 for the 2012 limitation year. After 2012, the compensation dollar limit
may be adjusted by the IRS.



•
If an employer should withdraw from the Pentegra DB Plan and establish a
comparable defined benefit plan as a qualified successor plan, all liabilities
of such employer under the Pentegra DB Plan must be transferred to the qualified
successor plan. If an employer should withdraw from the Pentegra DB Plan without
establishing a qualified successor Plan, all liabilities of the employer under
the Pentegra DB Plan must be annuitized through an insurance company selected by
the Pentegra DB Plan. Limits may be imposed upon the benefits of certain
higher-paid employees if an employer withdraws from the Pentegra DB Plan within
10 years after the later of its commencement date or the effective date of any
change which increases benefits.



•
Amounts payable by the Pentegra DB Plan generally may not be assigned, and if
any person entitled to a payment attempts to assign it, his interest in the
amount payable may be terminated and held for the benefit of that person or his
dependents.



•
Your employer’s continued participation is subject to IRS qualifications and
other regulations it may impose.



•
The limitations on benefits imposed by the IRS are subject to changes on an
annual basis.


16



--------------------------------------------------------------------------------




    
INSURANCE OF BENEFITS


Benefits under the Plan are insured by the Pension Benefit Guaranty Corporation
(PBGC) if the Pentegra DB Plan terminates. Generally, the PBGC guarantees most
vested normal retirement age benefits, early retirement benefits, and certain
disability and survivor pensions. However, the PBGC does not guarantee all types
of benefits under covered plans, and the amount of benefit protection is subject
to certain limitations.


The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination. However, if prior to the termination of a plan, the employer has
been participating for less than five (5) years, or if benefits have been
increased within the past five years, the whole amount of the vested benefits or
the vested increase may not be guaranteed. In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees, which is adjusted
periodically. A withdrawal of your employer from participation in the Pentegra
DB Plan is not a plan termination under this paragraph, and only those benefits
provided under Article XII of the Pentegra DB Plan Regulations are payable in
the event of such a withdrawal.


For more information on the PBGC insurance protection and its limitations, ask
the Plan Administrator or the PBGC. Inquiries to the PBGC should be addressed to
the PBGC's Technical Assistance Division, 1200 K Street N.W., Suite 930,
Washington, D.C. 20005 - 4026 or call 202-326-4000 (not a toll free number).
TTY/TTD users may call the federal relay service toll free at 1-800-877-8339 and
ask to be connected to 202-326-4000. Additional information about the PBGC's
pension insurance program is available through the PBGC's website on the
Internet at www.pbgc.gov.


DISPUTED CLAIMS PROCEDURE


If you disagree with the Pentegra DB Plan with respect to any benefit to which
you feel you are entitled, you should make a written claim to the President of
the Pentegra DB Plan, who holds discretionary authority to approve or deny the
claim. If your claim is denied, you will receive written notice from him
explaining the reason for the denial within 90 days after the claim is filed,
which sets forth, in an understandable manner, the following information:


•
The specific reason(s) for the denial of the claim;

•
Reference to the specific plan provision on which the denial is based;

•
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why that material or
information is necessary; and

•
A description of the Plan’s review procedures and the time limits applicable to
those procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.



The President's decision will be final unless you appeal such decision in
writing to the Retirement Committee of the Board of Directors of the Pentegra DB
Plan at 108 Corporate Park Drive, White Plains, New York 10604, within 60 days
after receiving the notice of denial. The written appeal should contain all
information you wish to be considered. The Retirement Committee will review the
claim within 60 days after the appeal is made. Its decision will be in writing,
and will include the reason for such decision. The Committee's decision will be
final. In the case of a decision on appeal upholding the President’s initial
denial of the claim, the President’s notice of its decision on appeal shall set
forth, in an understandable manner, the following information:


•
The specific reason(s) for the decision on appeal;

•
Reference to the specific Plan provision on which the decision on appeal is
based;

•
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

•
A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered by the Plan and the
claimant’s right to obtain information sufficient to enable you or your
beneficiary to make an informed judgment about whether to submit a benefit
dispute to the voluntary level of appeal, and a statement of the claimant’s
right to bring an action under ERISA Section 502(a).




17



--------------------------------------------------------------------------------






QUALIFIED DOMESTIC RELATIONS ORDERS ("QDROS")


A QDRO is a judgment, decree or order which has been determined by the Pentegra
DB Plan, in accordance with the procedures established under the Pentegra DB
Plan's Regulations, to constitute a QDRO under the Internal Revenue Code.


To obtain copies of the Pentegra DB Plan's Model QDRO and QDRO Procedures free
of charge, please contact the Plan Administrator. (Please refer to the "Other
Plan Information" section of this Summary to obtain the Plan Administrator's
address and telephone number).

18



--------------------------------------------------------------------------------




STATEMENT OF ERISA RIGHTS
As a Member in the Comprehensive Retirement Program, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all Members will be entitled to:
Receive Information About Your Plan and Benefits
•
Examine, without charge, at the Plan Administrator's office or at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 Series) filed by the Plan Administrator with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Administrator may make a
reasonable charge for the copies.

•
Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each Member with a copy of this summary annual
report.

•
Obtain, without charge, a statement telling you whether you have a vested right
to receive a pension at normal retirement age and if so, what your benefits
would be at that time if you stop working under the Plan now. If you do not have
a vested right to a pension, the statement will tell you the earliest date on
which your benefits will become vested. This type of statement is provided to
you at least one time every three (3) years, provided you are still in
employment with the Employer when this statement is furnished.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called "fiduciaries" of the Plan, have a duty to do so prudently and
in the interest of you and other Plan Members and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension
benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a pension benefit is denied in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive them, unless such materials were not sent for reasons beyond the Plan
Administrator's control. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order, after
you have complied with the remedies prescribed in the Plan’s QDRO Procedures and
Disputed Claims Procedure outlined in this summary plan description, you may
file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor or, after you have complied with the Plan’s
“Disputed Claims Procedure” outlined in this summary plan description, you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds your claim is frivolous).


Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N. W. Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
This Statement of ERISA Rights is required by Federal law and regulations.

19



--------------------------------------------------------------------------------






OTHER PLAN INFORMATION




Employer:


Federal Home Loan Bank of Pittsburgh
601 Grant Street
Pittsburgh, PA 15219-4455


Telephone Number: 412-288-3498


Plan Sponsor:


The Comprehensive Retirement Program is sponsored by the -


Pentegra Defined Benefit Plan for Financial Institutions
108 Corporate Park Drive
White Plains, New York 10604
Telephone Number: 914-694-1300


Plan Identification Number - 13-5645888
Plan Number - 001
Plan Year End - June 30


Plan Administrator:


The Plan Administrator is the President of the Pentegra DB Plan, whose place of
business is the office of the Pentegra Defined Benefit Plan for Financial
Institutions. The President is also the person designated as agent for service
of legal process. Service of legal process may also be made upon a Plan Trustee.


Plan Trustee:


The Bank of New York Mellon
One Wall Street
New York, NY 10286


Telephone Number: 212-635-8115


Board of Directors:


The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is furnished to your employer) for a current
listing of Directors and their places of business.


Participating Employers:


Upon receipt of a written request for information regarding whether a particular
employer is a Member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer’s address.




 

20



--------------------------------------------------------------------------------




























































































[a1051spddefinedbenefi_image1.gif]


     
Pentegra Retirement Services
108 Corporate Park Drive
White Plains, NY 10604
(800) 872-3473
www.pentegra.com




--------------------------------------------------------------------------------




                                                      








